Title: To Thomas Jefferson from Francis Peyton, 18 June 1804
From: Peyton, Francis
To: Jefferson, Thomas


          
            Dear Sir, 
            Alexandria 18th. June 1804.
          
          In reply to your note of the 16th. inst. I have to observe, that the gentlemen you mention, are both known to me, with Mr Brent I have been intimately acquainted for many years, he possesses an amiable disposition, is a good accountant and a republican, 
          Mr Jackson was formerly concerned in trade in this place, from my present recollection of him, his claims to the office you mention, appear to me by no means equal to those of his competitor 
          
          I am Dear Sir with great respect Yr. Obt. Servt.
          
            Francis Peyton 
          
        